Citation Nr: 1416301	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from September 1952 to September 1954, October 1954 to October 1957, and October 1957 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In September 2011 and March 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The appellant testified at a Board hearing at the RO in St. Louis, Missouri, in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appellant submitted a statement in May 2009 requesting to continue her husband's claim for service connection related to radiation exposure.  In April 2010, the appellant also requested to reopen the Veteran's claim for service connection for lung cancer.  The Board notes that the Veteran did not have any claims pending before VA at the time of his death.  In a January 2005 statement from the Veteran's representative, the Veteran withdrew all pending claims after being awarded individual unemployability.  In order for the appellant to continue her husband's claim, the claim must be pending before VA at the time of the Veteran's death.  Therefore, the Board will not refer or address any claim of entitlement to service connection for the Veteran. 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2013 remand was issued so that multiple VA opinions regarding the possible relationship between the cause of the Veteran's death and his military service could be obtained.  These opinions were received in April 2013.  However, the RO/AMC did not follow the Board's order that the opinions be obtained from a pulmonologist.  The opinions were provided by a Dr. Underwood, who a basic internet search reveals is a radiologist.  Therefore, the RO/AMC did not substantially comply with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from a pulmonologist with respect to whether the Veteran's lung disorders were causally or etiologically a result of service and, in turn, contributory in his death. The claims file, including this and the March 2013 remand, must be made available to the examiner, and the examination report must reflect that such review occurred. 

a. The examiner should opine as to whether the findings on chest X-ray at the Veteran's July 1952 enlistment examination were permanently increased in severity during military service.  

b. If the examiner concludes that the disability did increase in severity during military service, is there clear and unmistakable (obvious and manifest) evidence that the disability was not aggravated beyond the natural progression of the disease?

c. If the examiner finds that the disability increased in severity beyond its normal progression, did the Veteran have a chronic lung disability post-service, including but not limited to lung cancer, that is at least as likely as not (50 percent probability or more) causally or etiologically a result of the in-service increase in severity?

d. As to any diagnosis of lung cancer, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's lung cancer is causally or etiologically related to service, specifically to the Veteran's radiation exposure. In making a determination, the examiner should review the January 2005 radiation risk activity report by the Department of the Army and consider whether the chest X-ray findings in service treatment records indicate radiation exposure.

e. If the examiner finds that the Veteran had a post-service lung disability that was a result of service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disability was the principal cause or a contributory cause of death.

f. The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disability of the lungs resulted in debilitating effects and general impairment of health that rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death?

g. With respect to the Veteran's documented cause of death of congestive heart failure, with underlying causes of bilateral pulmonary emboli and below the knee amputation, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that these disorders were a result of the Veteran's military service. 
 
The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, provide a supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


